Citation Nr: 0738961	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-31 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service as a member of the 
Philippine Army, United States Armed Forces in the Far East 
(USAFFE) from December 1941 to September 1942.  He was a 
prisoner of war (POW) from April 1942 to September 1942.  The 
veteran was a member of the Philippine Army from August 1945 
to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  

The Board remanded the case to the RO for further development 
in February 2005 and August 2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran currently has service connection for ischemic 
heart disease, rated as 60 percent disabling, and for 
hypertension, rated as 10 percent disabling; he does not have 
a single service-connected disability ratable as 100 percent 
disabling.  

3.  The service-connected disabilities do not render him 
unable to care for his daily needs without requiring the aid 
and attendance of another person.  

4.  The veteran's service-connected disabilities do not 
substantially confine him to his home or immediate premises.  




CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on the need for the regular aid and 
attendance of another person or at the housebound rated are 
not met.  38 U.S.C.A. § 1114, 1502, 1521, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claim on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim has been accomplished.  

In January 2003, prior to the rating decision on appeal, the 
sent the veteran a letter advising him that the criteria for 
determining the need for aid and attendance provides that the 
claimant must be so helpless because of service-connected 
disabilities as to require the aid and attendance of another 
person to perform the simple, personal functions required in 
everyday living, and that SMC under 38 U.S.C.A. § 1114(s) is 
payable for being permanently housebound by reason of 
service-connected disabilities.  The veteran had ample 
opportunity to respond prior to issuance of the rating 
decision in March 2003.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim herein decided, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that a letter from the AMC in March 2005 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The AMC letter informed the veteran that VA is responsible 
for obtaining relevant records from any Federal agency, and 
would make reasonable efforts to help the veteran get 
relevant records from non-Federal agencies.  

The letter advised the veteran that he must give VA enough 
information about those records to that the RO could request 
them from the agency having custody, and that it was his 
responsibility to make sure those records were received by 
VA.  

The AMC letter also specifically advised the veteran, "If 
there is any other evidence of information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated, in the matters now before the Board, 
documents fully meeting the VCAA's notice requirements were 
provided to the veteran after the rating decision.  

However, the Board notes that the Court has held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran, 
in that his claim was fully developed and readjudicated after 
notice was provided.  Mayfield, supra.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in August 2005.  He also received updated 
notice letters from the AMC in February 2006 and August 2006, 
and had ample opportunity to respond prior to the SSOCs in 
November 2006 and July 2007.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any VA or non-VA medical providers 
having records that should be obtained before the claim is 
adjudicated.  

The veteran has also received appropriate VA medical 
examinations during the course of the claim.  As explained 
below, he had VA aid and attendance examinations in February 
2003 and October 2003, and VA cardiac examinations in 
February 2003, October 2003, and March 2006, all specifically 
ordered in support of this claim.  

The veteran has been afforded an informal hearing at the RO 
during which he presented oral argument in support of his 
claim.  He has been advised of his right to testify before 
the Board but he has not requested such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for SMC on appeal.  


II.  Analysis

SMC is payable where a veteran has a service-connected 
disability that renders him so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  

The veteran has service connection for ischemic heart 
disease, rated as 60 percent disabling, and for hypertension, 
rated as 10 percent disabling.  He also receives a TDIU 
rating.  

A veteran will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have visual acuity of 5/200 or less in both eyes, contraction 
of visual field of vision to five degrees or less; (2) is a 
patient in a nursing home due to physical or mental 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.350(a).  38 C.F.R. § 3.350(c).  

The veteran does not have service connection for a vision 
disorder.  He has nonservice-connected vision disorders 
(vision 5/200 in the left eye due to macular degeneration and 
cataracts, and enucleation of the right eye due to injury), 
but nonservice-connected disorders are not considered as 
factors for entitlement to aid and attendance.  The criteria 
of 38 C.F.R. § 3.350(c)(1) are accordingly not met.  

The evidence does not show, and the veteran has not asserted, 
that he is a resident in a nursing home.  The criteria of 
38 C.F.R. § 3.350(c)(2) are accordingly not met.  

The question accordingly is whether the veteran has 
established a factual need for aid and attendance, under the 
criteria of 38 C.F.R. § 3.350(a) as set forth below, as a 
result of his service-connected disabilities.  

The following criteria are used to determine whether a 
claimant is in need of the regular aid and attendance of 
another person: the inability of the claimant to dress 
himself or herself or to keep himself or herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliance which, by reason 
of the particular disability, cannot be done without aid; the 
inability of the claimant to feed himself or herself through 
the loss of coordination of the upper extremities or through 
extreme weakness; the inability to attend to the wants of 
nature; or, a physical or mental incapacity that requires 
care and assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his or her 
daily environment.  38 C.F.R. § 3.350(a).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court 
determined that it is not required that all of the conditions 
enumerated in the provisions of 38 C.F.R. § 3.350(a) be found 
to exist in order to establish entitlement to aid and 
assistance, but that at least one of the enumerated factors 
must be present.  

The Court added that the particular function the claimant is 
unable to perform must be considered in connection with his 
or her condition as a whole and that it is only necessary to 
establish that the claimant is in need of regular aid and 
attendance, not that there be a constant need.  

The veteran submitted the instant claim in September 2002. He 
cited a number of disabilities for which he reported needing 
regular aid and attendance to protect him from the hazard of 
daily life: ischemic heart disease and chronic hypertension 
(both service-connected), and right eye blindness, left eye 
poor vision, osteoarthritis, and angina pectoris (all 
nonservice-connected).  

The veteran had a VA examination for aid and attendance in 
February 2003.  He required the assistance of his grandson to 
report for examination.  He had been hospitalized one year 
previously due to dizziness and chest pains.  The complaints 
were those of dizziness, shortness of breath, nape pains, 
fatigability, heaviness in the chest, and joint pains in the 
knees, back and shoulder.  

The veteran's only physical impairments reported by the 
veteran were dizziness when rising from bed or suddenly 
rising from a sitting position.  The veteran stated that his 
preferred daily activity was to sit at home in his rocking 
chair or walk slowly around the house.  The veteran reported 
that he was able to feed himself but required assistance 
bathing and toileting.  The veteran reported that he was able 
to leave the house for errands (banking) if someone drove 
him.  

The examiner noted that the veteran was blind in the right 
eye and could see only hand motions from the left eye.  His 
posture was stooped and his build was fairly developed.  The 
veteran was sound mentally (adequate memory, good judgment, 
and relevant answers to the examiner's questions).  He was 
able to walk slowly, with the assistance of his grandson, but 
moved with pain in both knees, both ankles, and the lumbar 
spine.  

The examiner's diagnosis was that of arteriosclerotic heart 
disease (ASHD), blind right eye and poor vision left eye, and 
degenerative joint disease (DJD) of the spine and knees.   
The Board notes that none of these disorders are service 
connected.  

The veteran also had a VA cardiac examination in February 
2003, during which he again complained of dizziness, 
shortness of breath, nape pains, fatigability, and chest 
heaviness.  The examiner noted that the veteran had shortness 
of breath when walking for about 10-20 meters with assistance 
and with climbing stairs, and shortness of breath and chest 
heaviness with any physical effort.  Anything more than light 
manual labor was not feasible.  

The examiner's diagnosis was that of ASHD, negative 
inspiratory force (NIF), sinus brachycardia, eccentric left 
ventricular hypertrophy (LVH), and dilated left atrium not in 
failure.  The examiner stated that this condition moderately 
affected the veteran's ability to perform activities of daily 
living, and that poor eyesight and arthritis on flare-ups 
rendered him helpless.  

The examiner concluded that the veteran did require an 
attendant to help and guide him in the performance of his 
daily activities.  However, the Board notes that all the 
disorders cited by the cardiac examiner are nonservice 
connected.  

The file includes statements from physicians attesting that 
the veteran had a history of treatment for edema with chest 
pains due to ischemic heart disease (service-connected) and 
dizziness and headache due to hypertension (service-
connected), as well as a host of nonservice-connected 
disorders.  None of these physicians' statements show that 
the service-connected disabilities required aid and 
attendance from another person or that the service-connected 
disabilities rendered the veteran housebound.  

The veteran participated in an informal hearing at the RO in 
October 2003 during which he stated that he experienced chest 
pains everyday, distress at night due to problems breathing 
while lying down, and inability to climb stairs or walk more 
than 10 steps due to dyspnea.  The veteran was noted to be in 
a wheelchair.  

The veteran had another VA cardiac examination in October 
2003.  He reported that, since the previous examination, he 
had been experiencing intermittent pricking chest pain twice 
weekly, sometimes accompanied by shortness of breath, 
dizziness, easy fatigability and exertional dyspnea.  There 
was no recent hospitalization and no syncope.  The veteran 
stated that he could walk within his home premises using a 
cane, sometimes with the support of a companion.  The veteran 
reported that he exercised regularly but did not perform 
household chores.  

A stress test was not performed due to the veteran's 
moderately-to-severely impaired gait and exertional dyspnea.  
The examiner diagnosed ASHD, NIF, LVH with good systolic 
function, dilated left atrium with no evidence of thrombus, 
sinus brachycardia with occasional premature atrial 
contractions (PACs), and complete right bundle branch block 
(CRBBB).  

The examiner stated that, based on the above disability the 
veteran was able to perform activities of daily living with 
moderate restriction (the Board notes that none of the 
disorders cited by the examiner are service connected).  

The veteran also had another VA aid and attendance 
examination in October 2003 and required the assistance of 
his grandson to report.  He spent most of his time at home 
sitting in his rocking chair, watching television and playing 
with his grandchildren; he walked for exercise with support.   
He complained of chest pain, poor vision, cough, joint pains, 
low back pain, body weakness and fatigability, and exertional 
dyspnea.  He reported that he could feed himself, could 
change his upper clothing with difficulty but needed help 
with lower clothing, could perform toileting with difficulty 
and sometimes needed help, and could bathe with difficulty 
and sometimes needed help.  He stated that he went to the 
bank and the market once per month with a companion.  

The examiner observed that the veteran had no light 
perception in the right eye and vision of 5/200 in the left 
eye (post cataract surgery in 1994).  The veteran was 
conscious, coherent, oriented, with fairly good judgment and 
insight but occasional lapses of memory.  

The veteran was wheelchair-borne but stated that at home he 
could walk around the room with a cane.  He could raise his 
arms above his head with slight limitation of motion of the 
shoulders.  He exhibited slight tenderness of the knees and 
hips and slight bipedal edema; he also exhibited moderately-
to-severely impaired gait, weight bearing, balance and 
propulsion.  There was slight tenderness of the lumbosacral 
spine.  

The examiner diagnosed ASHD, status post enucleation of the 
right eye and status post cataract surgery of the left eye, 
bronchitis, and probable arthritis of the knees, hips, 
lumbosacral spine and shoulders.   

The veteran's most recent VA cardiac examination was in March 
2006, at which time he also had a VA hypertension 
examination.  The veteran had recently been hospitalized for 
more than a week due to chest pain and still experienced 
daily chest pain and occasional dizziness.  

The examiner stated that complications of hypertension 
affected the heart as manifested by arrhythmia, LVH and 
hypertrophy.  The examiner diagnosed hypertensive 
arteriosclerotic cardiovascular disease (HACVD) NIF, and LVH 
(the Board notes that the veteran is service connected for 
hypertension but not for ASHD).  

The examiner stated that the cardiac disorders imposed severe 
limitation on sports and traveling; moderate limitation on 
chores, shopping, exercise, and recreation; and no limitation 
on feeding, bathing or dressing.  

The examining cardiologist was subsequently asked to provide 
an opinion as to whether the service-connected cardiac 
disabilities rendered the veteran housebound or in need of 
regular aid and attendance.  The cardiologist responded in 
September 2006 that nonservice-connected medical problems 
such as osteoarthritis, pneumonia, and blindness were the 
disorders that made the veteran helpless.  The cardiologist 
stated that the service-connected hypertension and IHD did 
not render the veteran unable to dress and undress or unable 
to protect himself from the hazards of his daily environment 
or render him bedridden.  

In summary, the totality of the evidence shows that the 
veteran's service-connected IHD and hypertension do not cause 
the veteran to require the aid and attendance of another 
person in order to perform the functions of daily living.  He 
demonstrably does require aid and attendance due to 
nonservice-connected vision problems and arthritis, but these 
disorders are not factors in determining eligibility for SMC.  

If a claimant does not qualify for SMC for aid and 
attendance, he or she may still be paid SMC if he or she has 
a single disability rated as 100 percent disabling and either 
has additional service-connected disabilities independently 
ratable at 60 percent or more, or is permanently housebound 
by reason of service-connected disability or disabilities.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).  

A claimant is "permanently housebound" when he or she is 
substantially confined to the house (ward or clinical areas 
if institutionalized) or immediate premises due to service-
connected permanent disabilities.  38 C.F.R. § 3.350(i)(2).  

The veteran in this case does not have a single service-
connected disability rated as 100 percent disabling and thus 
does not satisfy the threshold criterion for payment of 
housebound benefits.  

There is also no evidence that his service-connected 
disabilities (ischemic heart disease and hypertension) cause 
him to be permanently housebound.  In fact, the evidence 
shows that the veteran continues to leave his house, with 
assistance, for shopping and banking.  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the veteran, including 
his correspondence to VA and his statements during his 
informal hearing at the RO.  A layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, even assigning full credence to the veteran's 
assertions, he has not demonstrated that his service-
connected disabilities, alone, cause him to need regular aid 
and attendance of another person.  He has also not shown that 
he is housebound, and in fact his lay evidence shows that he 
is not substantially confined to his home or his premises.  

Based on the evidence and analysis above, the Board finds 
that the criteria for SMC for aid and attendance or for being 
housebound are not met.  Accordingly, the appeal must be 
denied.  



ORDER

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


